Order of filiation of the Children’s Court of the County of Westchester unanimously affirmed, with costs. While the child was born in Connecticut and both the child and the mother were residents of the State of Connecticut at the time the proceeding was pending, the defendant was at all times a resident of the county of Westchester and was served therein. The Children’s Court of that county, consequently, had jurisdiction of the proceeding, which was instituted directly by the mother and not by any welfare official. (Children’s Court Act, §§ 1, 6, subd. 3; L. 1922, eh. 547; Domestic Relations Law, § 122, subds. 1, 3; § 135; People v. Erickson, 246 App. Div. 766.) Present— Lewis, P. J., Carswell, Adel and Nolan, JJ.; Aldrich, J., deceased. [See post, p. 985.]